DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claims 9-10, in the reply filed on 11 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2022.
Claim Interpretation
This application includes one or more claim limitations that use the word “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“a preparation step of preparing a cutting tool…”, “a cutting step of cutting the base material…”, “a step of preparing a plate precursor…”, “a step of producing a resin mold…”, “a step of supplying a liquid material…”, “a step of solidifying the liquid material…”, and “a step of separating…” in claim 9 and 10; 
and further “a step of producing a resin precursor…”, “ 3Customer No.: 31561
Application No.: 16/591,634a step of producing a duplicate mold…”, in claim 9.
Because this/these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (WO 2017/056894 A1, citations based on English equivalent US 2018/0215078 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (WO 2017/056894 A1, citations based on English equivalent US 2018/0215078 A1) in view of Ozel et al. (US 2013/0096532 A1).
Regarding claim 9, Ogawa discloses a manufacturing method of a microneedle array  (title/abstract) comprising:
a step of preparing a plate precursor 10 comprising:
a preparation step of preparing a cutting tool comprising at least one blade conforming to an external shape of the needle-like protrusion, and a base material (¶ 87); and 
forming the needle-like protrusions 12 in the precursor plate by cutting (¶ 87), the protrusions in the shape of cones or circular cone frustums, e.g. they have radial symmetry, (FIG. 2, 6A-B; ¶¶ 89, 130-131) 
a step of producing a resin precursor 22 having a needle-like recessed portion 20A from the plate precursor (FIG. 1C-E; ¶¶ 82-83, 91-109);3Customer No.: 31561

Application No.: 16/591,634a step of producing a duplicate mold 410 having a needle-like protrusion 410A from the resin precursor by electroforming (FIG. 20A-C; ¶¶ 188-193);
a step of producing a resin mold 26 having a needle-like 26A recessed portion from the duplicate mold (FIG. 21A-C; ¶¶ 194-202);
a step of supplying a liquid material 200 to the resin mold 26 (FIG. 22B; ¶¶ 203-205); 
a step of solidifying the liquid material of the resin mold by drying to form a microneedle array 210 (FIG. 22C; ¶ 206); and
a step of separating the microneedle array from the resin mold (FIG. 22E; ¶¶ 207-210).
Ogawa does not appear to explicitly disclose a cutting step by rotating the cutting tool about a tool axis of the cutting tool and revolving the cutting tool around an axis of the needle-like protrusion to be formed on the base material to form the needle-like protrusion having a shape conforming to a shape of the cutting tool.
However, Ozel discloses a process for forming a micro-needle array (title/abstract) which includes a steps of: providing a cutting tool (FIG. 9; ¶ 59) and forming the needle-like protrusions by rotating the cutting tool about a tool axis of the cutting tool and revolving the cutting tool around an axis of the needle-like protrusion to be formed on the base material to form the needle-like protrusion having a shape conforming to a shape of the cutting tool (FIG. 6b-c, 13; ¶¶ 55, 65-66)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ogawa to include the circular cutting of Ozel, in order to form the protrusion with radial symmetry in a method known in the art.
Regarding claim 10, Ogawa discloses a manufacturing method of a microneedle array  (title/abstract) comprising:
a step of preparing a plate precursor 10 comprising:
a preparation step of preparing a cutting tool comprising at least one blade conforming to an external shape of the needle-like protrusion, and a base material (¶ 87); and 
forming the needle-like protrusions 12 in the precursor plate by cutting (¶ 87), the protrusions in the shape of cones or circular cone frustums, e.g. they have radial symmetry, (FIG. 2, 6A-B; ¶¶ 89, 130-131) 
a step of producing a resin mold 22 having a needle-like recessed portion 20A from the plate precursor (FIG. 1C-E; ¶¶ 82-83, 91-109);
a step of supplying a liquid material 200 to the resin mold 22 (FIG. 18B; ¶¶ 159-170);
a step of solidifying the liquid material of the resin mold by drying to form a microneedle array 210 (FIG. 18C; ¶¶ 171-175); and
a step of separating the microneedle array 210 from the resin mold 22 (FIG. 18E; ¶¶ 176-179).
Ogawa does not appear to explicitly disclose a cutting step by rotating the cutting tool about a tool axis of the cutting tool and revolving the cutting tool around an axis of the needle-like protrusion to be formed on the base material to form the needle-like protrusion having a shape conforming to a shape of the cutting tool.
However, Ozel discloses a process for forming a micro-needle array (title/abstract) which includes a steps of: providing a cutting tool (FIG. 9; ¶ 59) and forming the needle-like protrusions by rotating the cutting tool about a tool axis of the cutting tool and revolving the cutting tool around an axis of the needle-like protrusion to be formed on the base material to form the needle-like protrusion having a shape conforming to a shape of the cutting tool (FIG. 6b-c, 13; ¶¶ 55, 65-66)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ogawa to include the circular cutting of Ozel, in order to form the protrusion with radial symmetry in a method known in the art.
Conclusion
KOMATSU KAZUNORI et al.
JP 2017071109 A
Thepsonti et al.
DESIGN AND PROTOTYPING OF MICRO-NEEDLE ARRAYS FOR DRUG
DELIVERY USING CUSTOMIZED TOOL-BASED MICRO-MILLING
PROCESS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742